NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 6-2-22 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 6-2-22 claim amendments, have been fully considered and are persuasive in view of said amendments.
Applicant's 6-2-22 arguments vis-à-vis rejections under 35 U.S.C. 103, stating in pertinent part that the claimed concentration ranges are critical, since concentrations outside of such ranges yield products not of the claimed shape/configuration (Remarks at pp. 9-10), have been fully considered and are persuasive.  MPEP 2144.05 III.A.  Said rejections are withdrawn.

Allowable Subject Matter
Claims 8-12 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 8, the most pertinent prior art of record appears to be Dichtel et al., US 2014/0037944 (published 2-6-14) (“Dichtel”).  Dichtel teaches a method of making COF-5, comprising adding 0.049 mmol 2,3,6,7,10,11-hexahydroxytriphenylene (“HHTP”) and 0.15 mmol 1,4-phenylenebis(boronic acid) (“PBBA”) to 1.0 ml of a 1:1 (v/v) mixture of mesitylene (1,3,5-trimethylbenzene) and dioxane (i.e. 1,4-dioxane), sealing and sonicating (which is considered to qualify as shaking) the reaction container, heating the sealed container to 90oC for a given time, obtaining a powder (i.e. a precipitate), washing the powder with toluene, and drying under vacuum to obtain COF-5 powder.  See Dichtel at, e.g., par. 85, 93, and 102.  Claim 8 has been allowed over Dichtel, however, at least because Dichtel does not teach or suggest that its COF-5 powder particles are in the form of 1D rods as claimed.  See id. at, e.g., par. 86 and 102.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ June 13, 2022
Primary Examiner
Art Unit 1736